United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1600
                        ___________________________

                                  Melissa Jane Lee

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                        Southwestern Bell Telephone Co.

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                         Submitted: November 27, 2017
                            Filed: December 1, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       Melissa Lee appeals the district court’s1 adverse grant of summary judgment
in her action claiming employment discrimination and retaliation. Having reviewed

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
the record and the parties’ arguments on appeal, we conclude that summary judgment
was properly granted for the reasons stated in the district court’s order, see Peterson
v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (de novo review); and that the district
court did not err in not recusing itself sua sponte, see United States v. Rubashkin, 655
F.3d 849, 858 (8th Cir. 2011) (plain error review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-